Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
Status of Claims
	Claims 3, 5, 6, 8, 10, 12, 15, 18, 20, 22-24 and 28 have been cancelled.  Claims 1, 4, 7, 13, 16, 19 and 29 are currently amended.  Claims 1, 2, 4, 7, 9, 11, 13, 14, 16, 17, 19, 21, 25-27, 29 and 30 are pending and have been fully considered.  Claims 1, 2, 4, 7, 9, 11, 13, 14, 27 and 30 are drawn to an apparatus.  Claims 16, 17, 19, 21, 25, 26 and 29 are directed to a method.

Status of Previous Objections / Rejections
Examiner withdraws the previous Office action’s (OA) (i.e, 06/24/2022) Claim Objections, and 35 USC §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.   However, as noted below, the Double Patenting rejection remains.
Response to Amendment
Applicant amended the independent claims to be more clear regarding the arrangement and function of the signal generator, output signal and processor.  Applicant also presents or reiterates arguments concerning the merits of the claims and the propriety of the prior rejections.  Examiner addresses these arguments in the patentability analysis and a separate section below.  
Examiner previously included a Double Patenting (DP) rejection based on a pending application.  The application is still pending and Applicant did not address this rejection.  As such, the Office retains this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 4, 7,  9, 11, 13, 14, 16, 17, 19, 21, 27, 29 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 16, 17, 18 and 20 of copending Application No. 16/472,656 (656-application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each of the applications are directed to at least a valve leak and usage condition detection and prevention system for a dialysis machine, using a cartridge, a membrane pump, a measuring device, a signal generator, a specified flow path including a valve, a processor associated with or acting as a comparator, where the measuring device determines a an electrical characteristic (such as conductivity value) between two points along the flow path that includes the valve, where the comparator continuously monitors the electrical characteristic for a usage condition (such as a leak condition) and it would have been obvious at the time of the effective filing to adjust the usage detection system for leak detection and vice versa since the structures appear similar and detecting a valve leak is tantamount to detecting a usage condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims of the 656-application were allowed, a patent number has not yet been issued.
Response to Arguments
	Applicant’s arguments filed 11-22-2022 have been fully considered.  The arguments are generally persuasive in view of the claim amendments. 
Conclusion
Other than the double patenting rejection, Examiner did not apply prior art to the claims.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Parsons (US7383721) relates to a valve leak detection system (Abstract) and discloses a first point arranged upstream of at least one membrane valve and a second point arranged downstream of at least one membrane valve (Fig. 8C, items 502, 504, 526, col. 19, lines 54-62), and the measuring device measures the conductivity value across the at least one membrane valve when the at least one membrane valve is closed (col. 19, lines 62-67).  Parsons was cited in the above-noted S/N 16/472,656 application. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779